Citation Nr: 1512434	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York in November 2011 and February 2012. 

The appeal of the reopened claim of entitlement to service connection for a psychiatric disorder, and the issues of entitlement to higher ratings than 10 percent each for chondromalacia of the left knee and of the right knee, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 Board decision, the RO denied claim of service connection for a psychiatric disorder.  The Veteran did not appeal the decision.
 
2.  Evidence received since the March 2006 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, and it raises a reasonable possibility of substantiating the underlying claim. 




CONCLUSIONS OF LAW

1.  The March 2006 Board decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Because the Board is reopening the claim, it is considered a full grant of the benefit sought and no discussion of VA's duties to notify and assist is necessary.

II. Petition to Reopen Claim of Entitlement to Service Connection

In a March 2006 decision, the Board denied a claim for service connection for a psychiatric disorder, on the basis that the evidence showed that the Veteran had a psychotic disorder, which did not become manifest during service or within the first year after separation; was not diagnosed until 1991; and there was no competent evidence linking the current psychosis to service.  The March 2006 decision of the Board is a final decision based on the evidence then of record at the time of the decision as the Veteran did not appeal the decision.  38 C.F.R. § 20.1100.

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 
 
The evidence of record at the time of the March 2006 decision of the Board consisted of the Veteran's service treatment and personnel records and post-service medical records and reports.  In February 2010, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for a psychiatric disorder to include as secondary to the Veteran's service-connected bilateral knee disabilities.  

Since March 2006, evidence has been added to the claims files.  The additional evidence of record consists of VA and private treatment records including records dated after the March 2006 decision; a report of VA examination of the Veteran's knees; and lay statements of the Veteran.  

The medical records received since March 2006 reflect treatment for psychiatric symptoms.  In a June 2012 statement, Arun P. Shah, M.D. reported that he had treated the Veteran since July 2010 for schizoaffective disorder including with medications.  Dr. Shah stated that the Veteran continued to have thought disorder, delusions, and depression. 

Private and VA treatment records, and lay statements from the Veteran, received after March 2006, contain findings and other evidence addressing the question of whether the Veteran's diagnosed psychotic disorder is etiologically related to service or to his service-connected bilateral knee disabilities.  

The additional records received since March 2006 includes evidence not previously on file that is not cumulative or redundant of the prior evidence on file, which raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim must be reopened.

ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only the appeal is granted.


REMAND

The Veteran is seeking VA service connection for a psychiatric disorder to include as secondary to bilateral knee disabilities and to include as due to exposure to hydraulic fluids and jet engine oil, as a result of the Veteran's duties as an aircraft pneudraulic (hydraulics and pneumatics) systems mechanic for three years and five month.  

The service treatment records show that these repeated exposures to hydraulic fluids during service resulted in severe skin symptoms and chronic conditions.  A number of service treatment records show treatment for skin conditions linked at that time to exposures to hydraulic fluids, fuels, or hydrocarbon compounds.

A July 1981 examination report (prior to separation) of medical history contains the examiner's summary of pertinent data, which included the following notes: frequent headaches since June 1979, no treatment sought; contact dermatitis, June 1979, attributed to allergy to hydrocarbon, good results, presently being treated for warts; denies personal or family history of psychosis, motion sickness, or disturbances of consciousness.

A July 1981 report of examination prior to separation from service shows findings of crusty lesions of the right forearm and wrist.  A section of notes includes: frequent headaches since June 1979, contact dermatitis, June 1979 attributed to allergy to hydrocarbon, treated with medicine, good results, presently being treated for warts; cramps in legs January 1979, no treatment sought, last occurrence June 1981, no treatment sought; denies personal or family history of psychosis, motion sickness, or disturbances of consciousness.
 
As reflected in a subsequent July 1981 AF Form 418, Selective Retention Program Consideration, the Veteran's unit commander recommended against the Veteran's upcoming re-enlistment, due to behavioral problems including "hostility and continued abuse" toward efforts to correct the Veteran's deficiencies in areas of military discipline and conduct.  He was discharged from service one week later in August 1981. 

In the course of receiving treatment the Veteran has reported that his psychiatric symptoms began during service.  An opinion is necessary on the question of whether the etiology of the Veteran's psychiatric disorder is related to service, to specifically include known exposure during service to hydraulic fluid and jet engine oil.

In the Appellant's Brief received in December 2014, the Veteran's representative has indicated in argument that the Veteran's bilateral knee disabilities have worsened since the most recent VA examination in September 2011.  The Veteran has also written statements to that effect since that examination.  

In March 2012 the Veteran submitted a copy of the September 2011 VA examination on which he annotated his perception of current bilateral knee symptoms next to the report findings from the September 2011 examination, much of which reflects worsening of symptoms since the September 2011 examination.  In June 2012 he wrote that his left knee was failing, which indicates that the knee symptoms have worsened since the last examination. 

Given the lack of any recent VA examination findings necessary to evaluate the current condition of the Veteran's bilateral knee disabilities, and the evidentiary indications that the disability has worsened since the last VA examination in 2011, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The issue of entitlement to TDIU is inextricably intertwined with the underlying disability rating issues regarding knee disabilities and with the service connection claim, so that they must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's psychiatric symptomatology, and any symptomatology of his service-connected bilateral knee disabilities.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment.  

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements describing their impressions regarding the onset and chronicity of any psychiatric disorder; and as to the symptoms of his bilateral knee disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for VA examination by a neuropsychiatrist to determine the nature, onset, and likely etiology of any acquired psychiatric disorder.  The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination.  

After review of the evidence on file, and examining the Veteran, the examiner should identify any acquired psychiatric or neuropsychiatric disorder present.  

For any acquired psychiatric or neuropsychiatric disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric or neuropsychiatric disorder: 

(a) had its onset in service; or 

(b) was caused by or aggravated by an injury or disease in service, including any neurotoxic reaction to known skin or other exposure to chemicals in service; or  

(c) if a psychosis, was manifested within one year of discharge from service; or 

(d) was caused or aggravated by: symptoms including pain or medication associated with the Veteran's service-connected bilateral knee chondromalacia; 

If the examiner finds there was aggravation of a neuropsychiatric disorder by the service-connected bilateral knee disabilities, then the examiner must attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected disability.

The examiner must comment on whether any behavioral changes or symptoms shown in service-including as reflected in the AF Form 418 recommendation against re-enlistment-were at least as likely as not manifestations of any later diagnosed psychiatric disorder.

If the examiner finds that any psychiatric disorder diagnosed is related to service, then opine as to the impact of the Veteran's psychiatric disorder on his ability to work; and as to whether the Veteran's psychiatric disorder and other service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following a substantially gainful occupation; one that does not constitute merely marginal employment.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

4.  After completion of item 3 above, schedule the Veteran for appropriate VA examination of his service-connected chondromalacia of the right knee and of the left knee by an appropriate (orthopedic) medical doctor.  

The examiner is to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left and right knee disabilities.  All indicated tests, including range of motion studies, must be performed. 

The examiner is to express the findings of range of motion studies in degrees and on both flexion and extension, and fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  

The examiner must discuss whether the Veteran has any left or right knee instability or subluxation.  

The examiner must opine as to the impact of the Veteran's left and right knee disabilities on his ability to work; and as to whether the Veteran's left or right knee disabilities and any other service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following a substantially gainful occupation; one that does not constitute merely marginal employment.  

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

5.  Then readjudicate the appeal as to the service connection and increased rating claims.  Then in light of those determinations, adjudicate entitlement to a TDIU.  

If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


